 In the Matter of WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANYandUNITE]) ELECTRICAL, RADIO & MACHINE WORKERS OF 'AMERICA,LOCAL 760, C. 1. 0.Case No. 8-R-1251.-Decided November 8, 1943Mr. Robert D. Blasier,of Pittsburgh, Pa., for the Company.Mr. Henry Fiering,of Dayton, Ohio, andMr. Walter J. Pierce,of Lima, Ohio, for the U. E.Mr. Robert J. Ku/inandMr. S. E. Swanson,of Lima; Ohio, forthe Association.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE1Upon petition duly filed by United Electrical, Radio & MachineWorkers of America, Local 760, C. I. 0., herein called the U. E.,alleging- that a question affecting commerce had arisen concerningthe representation of employees of Westinghouse Electric & Manu-facturing Company, Lima, Ohio, herein called the Company, theNational Labor Relations Board provided for an appropriate hear-ing upon due notice before William O. Murdock, Trial Examiner.Said hearing was held at Lima, Ohio, on October 26, 1943.At thecommencement of the hearing the Trial Examiner granted a motionof Lima Westinghouse Salaried Employees Association, herein calledthe Association, to intervene.The Company, the U. E., and theAssociation appeared at and participated in the hearing and all partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.During the course of the hearing the Association moved to dismissthe petition.The Trial Examiner reserved ruling.The motion ishereby denied.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:53 N. L. R. B., No. 90.510 WESTINIGHOUSE ELECTRIC & MANUFACTURING COMPANY 511FINDINGS OF FACTI. - THE BUSINESS OF THECOMPANYWestinghouse Electric & Manufacturing Company is a Pennsyl-vania corporation operating a plant at Lima, Ohio, with which weare here concerned, where it is engaged in the manufacture of frac-tional horsepower motors and miscellaneous electrical equipment.The Company purchases raw materials valued in excess of $5,000,000annually for use at its Lima plant, about 80 percent of which isshipped to it from points outside the State of Ohio.During thesame period the Company sells finished products valued in excess of$20,000,000, at least 75 percent of which is shipped to points outsidethe State of Ohio.The Company admits that it is engaged in com-merce within the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, Local760, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.Lima Westinghouse Salaried Employees' Association is a labororganization affiliated with the Federation ofWestinghouse Inde-pendent Unions, admitting to membership employees of the Com-pany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the U. E. as the exclusive col-lective bargaining representative of certain employees at the Lima,plant.On August 15, 1942, the Company and the Association enteredinto an exclusive bargaining contract.The contract is terminableupon 30 days' notice of either party thereto.On September 10, 1943,the Company and the Association entered into a new agreement.This agreement also provides that it is terminable upon 30 days'notice of either party thereto. Inasmuch as the contract is subject,to termination by either party thereto at any time, we find that itdoes not constitute a bar to a determination of representatives at thistime.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the U. E. represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.-'1 The Field Examiner reportedthat the U.E, presented 254 authorizationcards bearingapparently genuine signatures of persons whose names appear onthe Company's pay rollof August 25, 1943.There are approximately777 personsin the appropriateunit.TheAssociation did notpresent any evidenceof representation, hurt iclies upon its contractas ovideneeof itsinterest in the instantproceeding. 512DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantialagreementwith a stipulation of the parties,that all salaried technical and clerical employees at the Lima plantof the Company, excluding shop production clerks, secretary to theplant manager, secretary to the manager 'of industrial relations, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in thestatusof employees, oreffectively recommend such action, constitutea unitappropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of- the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with WestinghouseElectric & Manufacturing Company, Lima, Ohio, an election by secretballot shall be conducted as early as possible, but. not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Eighth Region, act-ing in this matter as agent for the National Labor Relations Boardand subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during the said pay-roll period because they- were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding any who have since quit or been discharged WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 513for cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be representedby United Electrical, Radio & Machine Workers of America, Local760, C. I. 0., or by Lima Westinghouse Salaried Employees Asso-ciation, affiliated with the Federation of Westinghouse IndependentUnions, for the purposes of collective bargaining, or by neither.MR. GERARn D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.4